 


109 HRES 618 IH: Expressing the sense of the House of Representatives concerning Syria and Lebanon.
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 618 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Ms. Ros-Lehtinen (for herself and Mr. Engel) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives concerning Syria and Lebanon. 
 
Whereas the Syrian Human Rights Committee writes that In Lebanon, where the Syrian [military] presence lasted around 29 years, thousands of Lebanese disappeared, died of torture, faced massacres, and were victims of raids and arrests.; 
Whereas it is widely reported that Syria has utilized the practices of kidnapping and arresting Lebanese citizens, using torture against them, and causing their virtual disappearance;  
Whereas two mass graves were recently discovered in the Lebanese village of Anjar, 2 miles from the Syrian border; 
Whereas Syria reportedly operated detention facilities in Anjar and other Lebanese cities including Tripoli, Beirut, and Shtaura in the Bekka Valley; 
Whereas Lebanese Prime Minister Fuad Siniora has sought the aid of the international community in investigating the Anjar tragedy; 
Whereas reports received at Amnesty International indicate that exhumations are not being carried out with the appropriate level of care and there are fears that bodies may be damaged and potential evidence lost; 
Whereas Amnesty International urged Lebanon to take immediate actions to ensure that the evidence at the sites is properly preserved that the victims are identified and that the evidence is used to bring suspected perpetrators to justice in fair trials;
Whereas a 1991 Amnesty Law gives immunity to those individuals responsible for crimes committed before March 18, 1991; and 
Whereas though its military occupation of Lebanon has ended, Syria’s efforts to intimidate, harass, and silence Lebanese critics have persisted: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports efforts by the Lebanese government to respect the remains of the victims in the mass graves and protect the viability of the evidence; 
(2)calls on the President to direct the United States Permanent Representative to the United Nations to seek adoption of a resolution at the United Nations Security Council calling for an investigation into the Lebanese disappeared and all mass graves and calling on all Members States of the United Nations to cooperate fully with the investigation toward finding the perpetrators and bringing them to justice; 
(3)urges revisions be made to the 1991 Amnesty Law to allow for the prosecution of those responsible for the murder and disappearance of Lebanese citizens prior to 1991; 
(4)insists that the government of Syria cease and desist its continued efforts to intimidate, silence, and harass Lebanese critics, and to otherwise hold Lebanon captive; and 
(5)demands that the Government of Syria be further sanctioned under United States law for its continuing infringement of Lebanese sovereignty and be otherwise held accountable for its continuing violations of United Nations Security Council Resolutions 1559, 1595, and 1636.  
 
